Citation Nr: 0216861	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  01-03 728A	)	DATE
	)
	)


THE ISSUE

Whether a November 1996 Board decision, which (1) denied 
service connection for non-Hodgkin's lymphoma, mycosis 
fungoides, chloracne, the residuals of a fracture of the 
coccyx, soft tissue sarcoma of the digestive system, 
impotency and post-traumatic stress disorder, as residuals 
of Agent Orange exposure; (2) denied reopening the claims 
for service connection for residuals of a fracture of the 
coccyx and post-traumatic stress disorder; and (3) dismissed 
the claim for an increased evaluation for perirectal 
abscess, should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1965 to July 1967.

2.  On October 4, 2001, a motion for revision of a November 
1, 1996 Board decision, based on clear and unmistakable 
error, was filed.

3.  In April 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
Board's November 1, 1996, decision as to (1) the denial of  
service connection for non-Hodgkin's lymphoma, mycosis 
fungoides, chloracne, the residuals of a fracture of the 
coccyx, soft tissue sarcoma of the digestive system, 
impotency and post-traumatic stress disorder, as residuals of 
Agent Orange exposure and (2) the denial of reopening the 
claims for service connection for residuals of a fracture of 
the coccyx and post-traumatic stress disorder.  The Court 
vacated and remanded the Board's November 1, 1996, decision 
as to its dismissal of the claim for an increased evaluation 
for perirectal abscess.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400 (2002).

The Court has affirmed the Board's November 1, 1996, decision 
as to (1) the denial of service connection for non-Hodgkin's 
lymphoma, mycosis fungoides, chloracne, the residuals of a 
fracture of the coccyx, soft tissue sarcoma of the digestive 
system, impotency and post-traumatic stress disorder, as 
residuals of Agent Orange exposure and (2) the denial of 
reopening the claims for service connection for residuals of 
a fracture of the coccyx and post-traumatic stress disorder 
and vacated and remanded the November 1, 1996, decision as to 
the Board's dismissal of the issue of the claim for an 
increased evaluation for perirectal abscess.  These are the 
issues that were challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed without prejudice.


ORDER

The motion is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," you 
no longer need to have filed a "notice of disagreement 
... that led to the decision the Board has just reviewed 
for CUE ... on or after November 18, 1988" as a condition 
for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.


 



